Citation Nr: 1542206	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  96-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease.

3.  Entitlement to an increased evaluation in excess of 10 percent for service-connected history of tinea pedis of the feet, corns and plantar warts of the right foot and hallux valgus and hammertoes of the left foot.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for vertigo, including as secondary to service connected bilateral hearing loss status post right stapedectomy.   





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2011, the Board denied the claims of entitlement to service connection for erectile dysfunction, including secondary to service-connected disabilities; a compensable initial evaluation for seasonal allergic rhinitis; an initial evaluation in excess of 10 percent for left knee disorder with DJD; and an increased evaluation in excess of 10 percent for DJD of the left hip.  The Board also remanded the claims for entitlement to service connection for hypertension and vertigo; and a compensable, initial rating for degenerative disc disease of the lumbar spine.  

In a June 2015 Order (pursuant to a Joint Motion for Remand (JMR)), the Court vacated the September 2011 Board decision with regards to the denial of an initial evaluation in excess of 10 percent for left knee disorder with DJD and an increased evaluation in excess of 10 percent for DJD of the left hip.  The claims have now been returned to the Board.  

The Board notes that the September 2011 Board decision also denied service connection for erectile dysfunction and entitlement to a compensable initial evaluation for seasonal allergic rhinitis.  The Court noted that the Veteran did not challenge the Board's decision on these issues, and thus, these issues are not before the Board.  

In a September 2013 rating decision, the RO granted an increased rating for degenerative disk disease of the lumbar spine to 10 percent from July 15, 2002 to June 17, 2009.  Thus, the issue has been resolved, which was confirmed by the Veteran's representative in the July 2015 Informal Hearing Presentation.  The Board also notes that the RO resolved the issue of entitlement to a clothing allowance.  See Deferred Rating Decision dated in September 2013.  Thus, this issue is not before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Left Hip and Left Knee 

In the June 2015 JMR, the parties found that the September 2011 Board decision "did not ensure that the Veteran was provided an adequate examination that addressed functional loss for the left hip and left knee disorders."  

Regarding the left knee, the June 2009 VA examiner found that the Veteran had pain in the left knee after standing that required 10 to 15 minutes in the morning for his knees to loosen up.  The Veteran also reported that his left knee symptoms "seem to come and go."  The VA examiner found that the Veteran did not experience "true" flare-ups in the knee which disabled or debilitated him.  The JMR found that the examiner did not explain why the Veteran's temporary pain was not considered actual flare-ups for rating purposes and he did not elaborate on what was considered a "true" flare-up.  Regarding the left hip, the June 2009 VA examiner acknowledged the functional loss and pain but provided no opinion as to what point pain resulted in loss of range motion.  

As such, remand is required to provide the Veteran with an examination that adequately addresses flare-up symptoms in his left knee and loss of range of motion in the Veteran's left hip.  

Feet Disabilities

The Veteran seeks entitlement to an increased evaluation in excess of 10 percent for his service-connected history of tinea pedis of the feet, corns and plantar warts on the right foot and hallux valgus and hammertoes of the left foot, which the RO rated together as one disability under diagnostic code 7819-7806.

The Board will also afford the Veteran another VA examination.  The Board observes that the Veteran was last examined by VA in February 2012 in connection with the current claim.  In an April 2014 substantive appeal (via VA Form 9), the Veteran claimed that the VA examiner failed to consider the symptoms of left nail fungus, cracked skin on both feet, and his use of orthopedic shoes and socks in his evaluation.  Moreover, treatment records from the St. Louis VA Medical Center (VAMC) in October 2012 revealed complaints of foot discomfort and toenail fungus.  The Veteran will be afforded a new comprehensive VA examination to ensure that there is sufficient evidence of record to evaluate the disability on appeal for the entire appeal period. 

The Board notes that the Veteran's file contains treatment records through March 2014, so it is unclear if there are outstanding records of treatment that need to be associated with his claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the St. Louis VAMC, since March 2014, for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with regard to requests for records from Federal facilities. 
 
Hypertension and Vertigo 

The Veteran argues that he developed hypertension prior to his active service retirement.  In a November 2009 notice of disagreement, the Veteran stated that the few isolated high systolic readings represent the beginning of his hypertensive condition.  In addition, the Veteran claimed that his vertigo condition is secondary to his service-connected bilateral hearing loss post right stepedecomy.  

To date, the Veteran has not been provided a medical opinion to address the current nature and etiology of his hypertension condition.  A review of his service treatment records revealed that he had elevated blood pressure readings beginning in October 1990.  With regards to his vertigo, an August 2007 VA examination of the ear, nose and throat revealed that the Veteran had had intermittent episodes of vertigo beginning in February 2007.  The VA examiner provided a diagnosis of status post episodes of vertigo starting in February 2007, and found that the episodes of vertigo and dizziness were of "etiology unknown."  The examiner then concluded that the dizziness and vertigo were less likely than not related to previous stapedectomy surgery since his surgery was in 1975 and his symptoms of dizziness began over the last year.  The Board finds that the purported rationale is inadequate.  The date of the prior surgery and the date of onset of symptoms are facts.  The examiner did not explain why the Veteran's vertigo and dizziness were not related to his bilateral hearing loss status post right stapedectomy to include the clinical significance of the date of surgery as it relates to the subsequent onset of symptoms.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  The examiner also did not provide an opinion on aggravation.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion to determine the current nature and etiology of his hypertension and vertigo condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the St. Louis VAMC, all outstanding, pertinent records of evaluations and/or treatment of the Veteran since March 2014.  The procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities should be followed.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left hip and left knee disabilities.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected left hip and left knee disabilities and report all diagnoses associated with his left hip and left knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should also state whether the Veteran's left knee disability results in lateral instability, and if so, whether such instability is slight, moderate, or severe.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  Schedule the Veteran for a VA podiatry examination to determine the current nature and severity of his service-connected history of tinea pedis of the feet, corn and plantar warts of the right foot and hallux valgus and hammertoes of the left foot.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is in any way causally or etiologically related to his time in service, to include the elevated blood pressure readings during active service, or manifested within a year of his discharge from service?  (The Veteran served on active duty from April 1973 to April 1993). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his vertigo.  The claims file, to include a copy of this Remand, must be made available to be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed vertigo was (i) caused by OR (ii) aggravated (permanently worsened beyond natural progression) by his service-connected bilateral hearing loss status post right stapedectomy?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  If the examiner deems the date of the prior surgery and the date of onset of symptoms clinically significant in regards to the likelihood that the bilateral hearing loss status post right stapedectomy caused the vertigo, then the examiner must explain why.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

